1    NICOLA T. HANNA                 NOTE: CHANGES MADE BY THE COURT
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division                                     JS-6
     JEREMY L. BURKHARDT (CA SBN 321744)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-5810
           Facsimile: (213) 894-0115
7          E-mail: Jeremy.Burkhardt@usdoj.gov
8    Attorneys for Plaintiff
     United States of America
9
10                            UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13   UNITED STATES OF AMERICA,                       Case No.: 2:19-cv-02262 MWF
14               Plaintiff,
                                                     FINAL JUDGMENT OF PERMANENT
15                      v.                           INJUNCTION AGAINST JASON
                                                     NEWLING
16   JASON NEWLING,
17               Defendant.
18
19         Pursuant to the Stipulation for Entry of Permanent Injunction Against Jason
20   Newling, filed concurrently herewith (the “Stipulation”):
21   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
22      1. The court has jurisdiction over Jason Newling (“Newling”) and over the subject
23   matter of the proposed action pursuant to 28 U.S.C. §§ 1340 and 1345.
24      2. Newling admits the allegations of the complaint and has voluntarily consented to
25   the entry of a Final Judgment of Permanent Injunction against him, agrees it is
26   appropriate, and agrees to be bound by its terms.
27      3. Pursuant to 26 U.S.C. §§ 7402 and 7407, Newling, individually, or acting through
28   or by any other name or entity, representatives, agents, employees, or attorneys, and
                                                 1
1    anyone in active participation with him who receives actual notice of this Final Judgment
2    of Permanent Injunction, is permanently enjoined, directly or indirectly, from:
3               a. Aiding or assisting in the filing or preparation of federal or state tax returns
4                  for anyone other than himself or his legal spouse or domestic partner;
5               b. Representing any person other than himself or his legal spouse or domestic
6                  partner before the Internal Revenue Service or state tax authority; and
7               c. Owning, operating, or working for any company that provides services
8                  relating to the filing, preparation, or payment of federal or state tax returns
9                  and/or taxes.
10        4. This Court shall retain jurisdiction over this matter and Newling for the purpose of
11   enforcing this Final Judgment of Permanent Injunction.
12        5. The United States shall be entitled to conduct discovery to monitor Newling’s
13   compliance with the terms of this Final Judgment of Permanent Injunction.
14        6. This Final Judgment of Permanent Injunction is the final judgment in this matter.
15   Pursuant to the Stipulation, Newling has waived any and all right to appeal from this
16   Final Judgment of Permanent Injunction.
17        7. Newling has consented to the entry of this Final Judgment of Permanent
18   Injunction without any further notice, and has agreed to be bound by its terms.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                    2
1       8. Newling may be subject to civil and criminal sanctions for contempt of court,
2    including imprisonment, if he violates this Final Judgment of Permanent Injunction.
3
4    IT IS SO ORDERED.
5
6    Dated: March 29, 2019
                                           MICHAEL W. FITZGERALD
7
                                           United States District Judge
8
9
10   Presented By:
11
12         /s/ Jeremy L. Burkhardt
     JEREMY L. BURKHARDT
13
     Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
